Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 13




     MATTHEW KERRY (P81793)
     214 S Main St. Suite 200
     Ann Arbor, MI 48104
     Telephone: (734) 263-1193
     Facsimile: (734) 661-0765
     Email: matt@kerrylawpllc.com
     Attorney for Plaintiff

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

       LAYA YELANA SIMPSON, a/k/a SINN
       DA TRUTH, an individual resident of
       Michigan and SINN DA TRUTH LLC, a                Case No.: 21-10877
       Michigan entity.

                     Plaintiffs,                        COMPLAINT FOR
                                                        COMMON LAW TRADEMARK
              vs.                                       INFRINGEMENT AND UNFAIR
                                                       COMPETITION; INVASION OF
       JOHN DOE a/k/a Reddit user JAYTON47,            PRIVACY; VIOLATION OF COMMON
       Onlyfans.com user JAYTONDABOSS47,               LAW RIGHT OF PUBLICLY; AND
       and proprietor of the Telegram group chat       INTENTIONAL INFLICTION OF
       Shethebaddest                                   EMOTIONAL DISTRESS

                                                         DEMAND FOR JURY TRIAL




        Plaintiffs LAYA YELANA SIMPSON ( “Simpson”) and SINN DA TRUTH LLC (“Sinn”);

for their complaint for damages and injunctive relief against Defendant JOHN DOE a/k/a Reddit

user JAYTON47, Onlyfans.com user JAYTONDABOSS47, and proprietor of the Telegram group

chat Shethebaddest, allege as follows:

                                          NATURE OF CASE

1.      Plaintiffs bring this lawsuit to protect their reputation and livelihood and preserve the
                                                       1
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 13



      exclusivity of their common law Trademarks.

2.    Plaintiffs are content creators who sell exclusive content to select subscribers on the website

      Onlyfans.com.

3.    Onlyfans.com is an immensely popular platform with millions of users and content creators,

      thousands of whom are able to make income of over $1 million a year.

4.    Plaintiffs have been very successful in creating primarily adult content for their select

      subscribers and have been able to generate a sizable income from paying patrons.

5.    Plaintiff has common law Trademark rights in her persona name “Sinn Da Truth” and her

      brand name “Slutnation.”

6.    Defendant has continually “leaked” Plaintiff’s content on online websites and forums such

      as Reddit and Telegram.

7.    Despite getting issued dozens of DMCA takedown requests, Defendant has used his

      anonymity to create new usernames and continue to post nude images and videos of

      Plaintiff Simpson without her permission and has publicly threatened to continue to do so.

      (Exhibit A).

8.    Plaintiffs’ business and reputation are being ruined by the Defendant’s actions and an

      immediate injunction is necessary.

                                              PARTIES

9.    Plaintiff Laya Simpson is a resident of the State of Michigan.

10.   Plaintiff Sinn Da Truth LLC is a Michigan entity with a principal place of business in

      Monroe County.

11.   Plaintiff only knows Defendant by his Onlyfans.com Username jaytondaboss47 and the

      Reddit username jayton47.

                                                  2
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 13



12.   Onlyfans.com can identify Defendant by his internet service provider and payment

      information.

13.   Reddit can identify Defendant by his internet service provider.

                                    JURISDICTION AND VENUE

14.   This Court has jurisdiction over the subject matter of this action pursuant to the Lanham

      Act, 15 U.S.C. § 1051 et seq. and the laws of the State of Michigan. This Court has

      subject matter jurisdiction, inter alia, pursuant to 28 U.S.C. §§ 1331, 1338, and 1367 et

      seq.

15.   This Court has personal jurisdiction over Defendant according to MCL 600.705.

16.   This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

      U.S.C. § 1367, because they involve the same parties, they arise from the same operative

      facts common to the causes of action arising under the federal claims, and because the

      exercise of pendent jurisdiction serves the interests of judicial economy, convenience and

      fairness to the parties.

17.   Venue in this judicial district is proper under 28 U.S.C. § 1391 in that a substantial part of

      the events or omissions giving rise to the claims herein occurred in this judicial district.

                                 FACTS RELEVANT TO ALL CLAIMS


18.   Plaintiff Simpson is a content creator who produces and distributes exclusive content to her

      select subscribers.

19.   Plaintiff Simpson operates her business under the entity of Sinn Da Truth LLC who has it’s

      principal place of business in Monroe County, Michigan.

20.   Plaintiff Simpson primarily distributes her content through the platform Onlyfans.com and

      charges her subscribers $50 per month for access.

21.   Plaintiff Simpson has identified herself as “Sinn Da Truth” since 2010 and has branded her

                                                     3
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 13



      content under the name “Slutnation” since 2008, and therefore Plaintiff Simpson has

      common law Trademark rights in the “Sinn Da Truth” and “Slutnation” marks.

22.   All of Plaintiffs’ content is watermarked with her “Slutnation” mark and the majority also

      include other references or images with the mark and her website slutnation.xxx.

23.   Defendant originally gained access to Plaintiffs’ content by paying for her subscription on

      Onlyfans.com.

24.   All Onlyfans.com subscribers agree to a strict Terms of Service and are reminded on

      multiple occasions that all content is protected under Federal law and is not to be released or

      shared.

25.   Onlyfans.com makes this fact further evident by not allowing users to directly save pictures

      and videos through conventional methods such as right clicking the content.

26.   Plaintiffs’ content is of an adult nature and many depict Plaintiff nude and/or performing sex acts.

27.   By protecting her content behind a “paywall” which also allows her to add and remove specific

      users, Plaintiff Simpson had a reasonable belief that her nude images would only be seen by a select

      few.

28.   Beginning in February, 2021, Defendant began posting Plaintiffs’ exclusive content on the

      popular social media platform “Reddit” under the username “jayton47.”

29.   Upon being notified of this by another one of her subscribers, Plaintiff Simpson submitted a

      DMCA takedown requests which successfully, but temporarily removed the infringing

      content.

30.   Knowing that the only way for someone to gain access to her content was through an

      Onlyfans.com subscription, Plaintiff Simpson reviewed her subscribers’ usernames and

      discovered a “jaytondaboss47,” and immediately refunded his subscription fee and blocked

      him. (Exhibit B).


                                                     4
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 13



31.   Defendant was not deterred by this and if anything this simply emboldened his

      determination to spread Plaintiff Simpson’s private content to as many people as possible.

32.   Soon after being removed from Plaintiffs’ Onlyfans page, Defendant posted on Reddit,

      “Sinn blocked me and refunded my money. I already got a second account on deck. I’m

      taking her shit and she ain’t stopping me.” (Exhibit A)

33.   Defendant continued to publish after Plaintiff’s nude and exclusive content on Reddit, but

      Plaintiff’s persistent DMCA takedown notices forced him to move his infringing activity to

      the App “Telegram.”

34.   Defendant continually posted about his Telegram on his Reddit, informing followers that

      they could find Plaintiff’s content on his Telegram.

35.   Defendant’s malicious conduct violates Plaintiff's constitutional and common law privacy

      rights and publicity rights, and exceeds all bounds of human decency. Defendants' gross and

      egregious intrusion into Plaintiff’s privacy must be stopped, and must be punished to the

      maximum extent of the law.

36.   Defendant’s actions also violate Plaintiff’s common law Trademark rights and equate to

      unfair competition under the Lanham Act.

37.   Plaintiffs have had to cease creating content knowing that anything produced will be

      published by Defendant for all to see.

38.   Plaintiff has devoted significant time and resource in establishing a reputation and following

      under her common law marks.

39.   Defendants' conduct manifests a depraved disregard for Plaintiff’s privacy rights and an

      unauthorized commercial exploitation of her publicity rights.

40.   Plaintiffs are informed and believe and allege thereon that unless enjoined and restrained,


                                                 5
 Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 13



       the Defendant will continue to post, publish, distribute, disseminate and exploit Plaintiff’s

       nude and explicit content, despite Plaintiff’s numerous and repeated demands that the

       Defendant cease and desist. Such infringement and violation of Plaintiffs’ rights will

       continue to cause Plaintiff Simpson severe emotional distress and damage, for which there

       is no adequate remedy at law, if Plaintiff’s nude and explicit content continue to be posted,

       published, distributed, disseminated and exploited by the Defendant. Such conduct and

       activity has caused and will continue to cause Plaintiff to suffer irreparable harm for which

       there is no adequate remedy at law.

                       FIRST CLAIM FOR RELIEF
                    VIOLATION OF THE LANHAM ACT
FOR FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN UNDER
                            15 U.S.C. § 1125(a)
 41.   Plaintiffs repeat and incorporate herein by reference each and every one of the allegations

       contained in paragraphs 1 through 40, with the same force and effect as if set forth in

       detail herein again.

 42.   As its first ground for relief, Plaintiff alleges federal unfair competition under Section

       43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

 43.   Defendants’ unauthorized publication and distribution of Plaintiffs’ exclusive content

       deprive Plaintiff of her livelihood and result in lost earnings.

 44.   Defendants’ actions constitute federal unfair competition and violate 15 U.S.C. § 1125(a).

 45.   As a direct and proximate result of Defendants’ unfair competition, Plaintiff has suffered

       and will continue to suffer irreparable loss of income, profits and goodwill and Defendants

       have and will continue to unfairly acquire income, profits and goodwill.

 46.   Defendants’ acts of unfair competition will cause further irreparable injury to Plaintiff if

       Defendants are not restrained by this Court from further violation of Plaintiff's rights.

       Plaintiff has no adequate remedy at law.
                                                    6
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 13



                             SECOND CLAIM FOR RELIEF
                   COMMON LAW TRADEMARK INFRINGEMENT
47.   Plaintiffs repeat and incorporate herein by reference each and every one of the allegations

      contained in paragraphs 1 through 46, with the same force and effect as if set forth in detail

      herein again.

48.   As its second ground for relief, Plaintiff alleges common law trademark infringement under

      Michigan law.

49.   Defendants’ actions constitute common law trademark infringement. Plaintiff has no adequate

      remedy at law for the damages caused thereby.

                                  THIRD CLAIM FOR RELIEF
           VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                                      UNDER MCL 445.903
50.   Plaintiff repeats and incorporates herein by reference each and every one of the allegations

      contained in paragraphs 1 through 49, with the same force and effect as if set forth in

      detail herein again.

51.   Defendants’ unauthorized use of the Plaintiff’s Marks cause a probability of confusion or

      misunderstanding as to the source, sponsorship, approval, or certification of goods or

      services in violation of MCL 445.903)1)(a).

52.   As a result of Defendants’ actions, Plaintiffs have suffered substantial damages.

                          FOIRTH CLAIM FOR RELIEF
              INVASION OF PRIVACY BY INTRUSION UPON INCLUSION

53.   Plaintiff repeats and incorporates herein by reference each and every one of the allegations

      contained in paragraphs 1 through 52, with the same force and effect as if set forth in detail

      herein again.

54.   Defendants’ unauthorized publication of Plaintiff Simpson’s nude and explicit content on

      public forums has grossly invaded Plaintiff's protected rights of privacy as recognized under

      the United States Constitution, Michigan Constitution, and the common law.

                                                  7
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 13



55.   Defendant’s actions was not carried out for reasonable or legitimate purposes and by

      protecting her content behind a “paywall” Plaintiff had a reasonable expectation that her

      content would only be seen by select subscribers.

56.   Defendant’s actions are highly offensive and objectionable to Plaintiff and to any reasonable

      person of ordinary sensibilities, and is not of legitimate public concern.

57.   Defendant knew or should have known that her conduct would cause private and personal

      things about Plaintiff to be revealed which Defendant had no right to disseminate or disclose,

      and that the publication of these private facts constitute a clear and substantial violation of

      Plaintiff's right of privacy.

58.   Defendant acted with malice and disregard to Plaintiffs’ rights.

59.   Unless and until enjoined and restrained by order of this Court, Defendant’s continued acts

      will cause Plaintiff severe and irreparable injury which cannot adequately be compensated

      by monetary damages. By reason of the foregoing, Plaintiff is entitled to preliminary and

      permanent injunctive relief enjoining the distribution, dissemination and use of Plaintiffs’

      exclusive content.

                           FIFTH CLAIM FOR RELIEF
            INVASION OF PRIVACY BY PUBLICATION OF PRIVATE FACTS

60.   Plaintiff repeats and incorporates herein by reference each and every one of the allegations

      contained in paragraphs 1 through 59, with the same force and effect as if set forth in detail

      herein again.

61.   Defendant disclosed or caused to be disclosed to third parties nude and pornographic content of

      Plaintiff without Plaintiff’s consent.

62.   Defendant knew, or should have known, that the content contained private and confidential

      information; that Plaintiff had a reasonable expectation of privacy in engaging in the activity depicted

      in content; that the content was released without Plaintiff's knowledge, consent, or approval and would

      reveal private and personal things about Plaintiff if disclosed to third parties which Defendant had no
                                                     8
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 13



      right to disseminate or disclose; and that this publication of these private facts would be offensive and

      objectionable to a reasonable person of ordinary sensibilities, and would have the natural tendency of

      causing substantial damages to Plaintiff.

63.   Defendant’s actions served no legitimate public interest.

64.   Unless and until enjoined and restrained by order of this Court, Defendant’s continued acts

      will cause Plaintiff severe and irreparable injury which cannot adequately be compensated by

      monetary damages. By reason of the foregoing, Plaintiff is entitled to preliminary and

      permanent injunctive relief enjoining the distribution, dissemination and use of nude and

      pornographic content of Plaintiff.

65.   Plaintiff has already suffered substantial damages.

                        SIXTH CLAIM FOR RELIEF
        VIOLATION OF MICHIGAN’S COMMON LAW RIGHT OF PUBLICITY

66.   Plaintiff repeats and incorporates herein by reference each and every one of the allegations

      contained in paragraphs 1 through 65, with the same force and effect as if set forth in detail

      herein again.

67.   Plaintiff is a content creator that has spent considerable time and resources on establishing a

      reputation and building a paying following of her public persona Sinn da Truth. Such efforts

      have created considerable commercial value in hes name, image, identity and persona.

68.   Defendants' unauthorized use of Plaintiffs name, image, identity and persona in connection

      with the leaked Content constitutes a violation and misappropriation of Plaintiff‘s right of

      publicity in that the Defendant misappropriated Plaintiff‘s name, likeness, image, identity and

      persona by using Plaintiff’s exclusive content for the purpose of commercial gain, without

      Plaintiff‘s consent.

69.   Defendant‘s have continued to use Plaintiffs publicity rights continuing to disseminate the

      exclusive content, notwithstanding Plaintiffs numerous and repeated requests to defendant

      that they cease and desist immediately and permanently. Unless and until enjoined and
                                                9
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 13



      restrained by Order ofthis Court, the Defendant‘s continued acts will cause Plaintiff severe

      and irreparable injury which cannot be adequately compensated by monetary damages.

      Plaintiff is entitled to a temporary restraining order and preliminary and permanent injunctive

      relief enjoining the publication, distribution, dissemination and use of the Video and all

      portions and content therefrom, including without limitation all still images thereof, and the

      Narrative.

                              SIXTH CLAIM FOR RELIEF
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

70.   Plaintiff repeats and incorporates herein by reference each and every one of the allegations

      contained in paragraphs 1 through 69, with the same force and effect as if set forth in detail

      herein again.

71.   At all times herein, Defendant acted intentionally and unreasonably in disseminating Plaintiff’s nude

      and pornographic content to third parties when he knew or should have known that Plaintiff’s

      emotional distress would likely result. The Defendant acted intentionally and unreasonably in

      acquiring, viewing, editing, publishing, distributing and disseminating the content, when they knew or

      should have known that emotional distress would likely result. Notwithstanding Plaintiff’s repeated

      requests that Defendant cease and desist immediately from their posting and publishing of the content,

      the Defendant failed and refused to do so.

72.   Defendant’s conduct was intentional and malicious and done for the purpose of causing, or was known

      by Defendant to likely cause, Plaintiff humiliation, mental anguish and severe emotional distress and

      was done with the wanton and reckless disregard of the consequences to Plaintiff.

73.   As such, in doing the acts alleged hereinabove, Defendant acted outrageously and beyond all

      reasonable bounds of decency, and intentionally inflicted severe emotional distress upon Plaintiff, to

      his detriment.

74.   As a proximate result of the aforementioned wrongful conduct, Plaintiff has suffered substantial

      monetary damages, including damages to his personal and professional reputation and career, and

      substantial emotional distress, anxiety and worry.
                                                    10
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 13



75.       Plaintiff is informed and believes and thereon alleges that Defendant acted with actual malice and

          reckless disregard of Plaintiff's right of privacy.

76.       Unless and until enjoined and restrained by order of this Court, Defendant’s continued acts will cause

          Plaintiff severe and irreparable injury which cannot adequately be compensated by monetary damages.

          By reason of the foregoing, Plaintiff is entitled to preliminary and permanent injunctive relief

          enjoining the distribution, dissemination and use of the her content and all portions and content thereof

          and all copies thereof.

77.       As a direct and proximate result of the aforementioned acts by Defendant, Plaintiffs have suffered

          substantial monetary damages, including damages to her personal and professional reputation and

          career, and substantial injury damage, loss, harm, anxiety, embarrassment, humiliation, shame, and

          severe emotional distress in an amount that has not yet been fully ascertained. As a direct and

          proximate result of the aforementioned acts by Defendant, Plaintiff Simpson has been damaged and

          will be damaged, in an amount subject to proof.


                                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for judgment against Defendants awarding Plaintiffs:


            1.        Enter a judgment declaring that Defendants’ conduct constitutes unfair

                      competition;

            2.        Enter a judgment declaring that Defendants’ conduct constitutes a violation of

                      MCL 445.903;

            3.        Enter a judgment declaring that Defendants’ conduct constitutes a violation of

                      Plaintiff’s common law trademark rights;

            4.        Enter a judgment declaring that Defendants’ conduct constitutes Intentional

                      infliction of emotional stress;

            5.        Enter a judgment declaring that Defendants’ conduct constitutes a violation of

                      Michigan’s Common Law right of publicity.

                                                           11
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.12 Filed 04/19/21 Page 12 of 13



       6.     Enter a judgment declaring that Defendants’ conduct constitutes an invasion of

              privacy.

       7.     Award Plaintiffs compensatory damages according to proof at trial but in an

              amount not less than $1,000,000.00;

       8.     Award Plaintiff punitive damages pursuant to the Lanham Act and the common

              law, due to Defendants’ willful and wanton behavior;

       9.     That Defendants be ordered to pay Plaintiffs all damages sustained, reasonable

              costs, expenses, and attorneys’ fees in prosecuting this action;


       10.    Enter a temporary and permanent order, enjoining Defendants from publishing,

              copying, or distributing pictures or videos of Plaintiff Simpson, and directing

              Defendant and his respective agents, servants, employees, successors and assigns,

              and all other persons acting in concert with or in conspiracy with or affiliated with

              Defendant, to remove, delete, or otherwise disable such content from all devices

              in his possession and social media accounts in his name;

       11.    That the Court issue an Order at the conclusion of the present matter directing

              Defendants to undertake such remedial efforts as the Court deems necessary to

              restore Plaintiffs’ reputation;

       12.    That Plaintiffs be awarded pre- and post-judgment interest to the maximum extent

              allowed by law;

       13.    Award Plaintiffs reasonable attorney’s fees, costs and disbursements in this civil

              action; and

       14.    Enter such other and further relief to which Plaintiffs may be entitled as a matter

              of law or equity, or which the Court determines to be just and proper.


                                        JURY DEMAND
                                                12
Case 2:21-cv-10877-RHC-KGA ECF No. 1, PageID.13 Filed 04/19/21 Page 13 of 13



          Plaintiffs demand a trial by jury of all issues so trial pursuant to Rule 38 of the Federal

   Rules of Civil Procedure.

This the 17th day of April, 2021

                                      Respectively submitted

                                                                                       ,
                                                              Matthew Kerry (P81793)
                                                                     Kerry Law, PLLC
                                                                  Attorney for Plaintiff
                                                             214 S. Main St., Suite 200
                                                                 Ann Arbor, MI 48104
                                                                       (734) 263-1193




                                                   13
